Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christine A. Golding appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Golding v. Montgomery Cnty. Pub. Sch., No. 7:09-cv-00036-jct, 2010 WL 1640161 (W.D.Va. Apr. 22, 2010). We dispense with oral *941argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.